 Case: 4:19-cv-00171-JAR Doc. #: 52 Filed: 10/06/20 Page: 1 of 1 PageID #: 381




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


       BETTY POST                                )
                                                 )
                   Plaintiff,                    )
                                                 )
             vs.                                 )          Case No. 4:19-cv-00171-JAR
                                                 )
       DOLGENCORP, LLC,                          )
                                                 )
                   Defendant.                    )
                                                 )

                                  MEMORANDUM AND ORDER


       IT IS HEREBY ORDERED that a telephone status conference is set for Friday October

9, 2020, at 10:00 a.m. The parties are directed to call the conference line toll free at 1-877-810-

9415. The access code to enter the telephone conference is: 7519116.



       Dated this 6th day of October, 2020.



                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE
